Title: Samuel Nightingale Jr. to Virginia Delegates, 18 September 1780
From: Nightingale, Samuel, Jr.
To: Virginia Delegates


Gentm.
Providence Sepr. 18th 1780
The Schooner Called Le Committee Burden about Ninety Tons Bisson late Master Owned by Messrs Penet, DaCosta, Brothers & Compy. Merchants at Nantz old France, was Taken on hir Passage from Nantz to Virginia, on or about 23r[d] Augt. last by Two Brittish Privateers and Ordered to NewYork, Five Days afterwards Recaptured by the Armed Sloops, Hancock & Randolph, Belonging to New London in the State of Connecticutt, and Sent into this Poart, and here Libel’d, the Owners of said Privateers Cla[i]ming one, half. Said Schooner is now unladed and the Goods, safely Stored. By Order of the Judge of Admiralty, I attended the unlading of hir, and Opening of all the Goods and Took an Exact Account of them Except the Arms and a Few other Things which were not opened. The Captain and all the Papers with some Goods (tis said) were taken out and Carried away by the Brittons. I send inclosed a General Invoice of the Cargo found on board when here unladed—it appears by Sundry Gentlemen that left France about the time that these Goods were Ship’t, as well as by Marks on the Boxes, Bales and other Packages that the Arms and many other Artickles are the Property of the State of Virginia. Fifteen Arms in Box No. 91, are mark’d Artilery of Virginia on the Barrels.
The Coart of Admiralty Sets for the Trial of this recapture the 25th. of this Month, I shall Claim in behalf of the State of Virginia, as no Person has appeared properly authorized, from your State—for that purpose—and Desire that you send me as soon as Possable Orders what to do with your part of the goods, also a Coppy of the Invoices as some of the packages are not mark’d that may be yr Property, and all other papers that you think Proper, there is a French man Brought in here, that calls himself Second Captain of the Le Committee. There was also four French Sailors who Stole a Considerable many goods out of said vessell, before we began to unlade hir, they were detected, and all their money and what goods could be found taken back. I have confered with the Judge of Admirelty, who says he will appoint Two Skillful and disinterested persons to divide said Cargo, (which divition I shall attend) and Indevour to see that Justis is don⟨e⟩ and to render an Account thereof to him—a Coppy of which I shall Forward to you.
S, N, Jur.
P, S, 1 Chest Arms was opened & Counted that had Twenty & Five in it, all the other Chests are nearly of the same bigness except No. 91.
